Citation Nr: 1624641	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  12-17 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for asthma.

2. Entitlement to service connection for emphysema.

3. Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and generalized anxiety disorder, to include as secondary to asthma and/or emphysema.


REPRESENTATION

Appellant represented by:	Kenneth S. Beskin, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and A. M., observer


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty in the Marine Corps from August 1972 to October 1972 and in the Navy from January 1976 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified at an August 2014 Board Central Office hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.

In October 2014, the Board remanded the claims for additional development, including VA psychiatric and respiratory examinations. Unfortunately, another remand is needed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.








REMAND

In the October 2014 remand, the Board directed that the RO should determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease(s).  After any development was completed, the RO was directed to make a formal finding and associate a report with its determination in the claims file as to whether the Veteran was exposed to asbestos during service.  No such formal finding is present in the claims file, and it is unclear whether any development was completed as to this issue.  Therefore, the Board finds that a remand is necessary for the RO to complete the directed development and make a formal finding that complies with the Board's October 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).

In addition, the Board notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The October 2014 remand instructions specifically provided that the examiner should identify all current acquired psychiatric disorders.  The August 2015 VA psychiatric examiner did not address the diagnosis of generalized anxiety order that is documented in the claims file.  In addition, the VA examiner did not provide an adequate rationale to support his opinion on the etiology of the Veteran's currently diagnosed depression.  The VA examiner stated that the Veteran's depression is separate from the diagnosed post-traumatic stress disorder (PTSD) and opined that this condition is not likely related to his military service, but provided no rationale to support this opinion.  Therefore, an addendum medical opinion is needed to obtain an adequate rationale on the etiology of the Veteran's depression and an opinion as to whether the Veteran's previously diagnosed generalized anxiety disorder is a current disability and, if so, its etiology.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Accordingly, the case is REMANDED for the following action:

1. With regard to the Veteran's claims for service connection for asthma and emphysema, complete the following development:

a. Determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease(s), keeping in mind the latency period varies from 10 to 45 or more years between first exposure and development of disease.

b. After any development is complete, the RO must make a formal finding as to whether the Veteran was exposed to asbestos and associate a report with its determination in the claims file.

2. Return the case to the VA examiner who conducted the August 2015 VA psychiatric examination (or suitable substitute) for an addendum medical opinion.  The claims folder must be made available to the examiner in conjunction with the examination and the examiner must note that the folder has been reviewed. Another examination is not required; however, if the VA examiner indicates that he cannot respond to the Board's questions without examination of the Veteran, another examination should be afforded to the Veteran

The examiner should provide the following opinions:

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed depressive disorder was incurred in, or otherwise related to, the Veteran's service.

b. Whether the Veteran has a current diagnosis of anxiety, or has had such condition at any point during the appeal period.  If so, the VA examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the condition was incurred in, or otherwise related to, the Veteran's service.  The VA examiner should specifically comment on the following:

i. A November 1990 Delaware Ambulance Report noting that the Veteran was hospitalized for psychiatric symptoms after being found gasping for air and crying, and that he reported being hospitalized for depression in the past. 

ii. A January 2009 private medical record from Dr. M. P. noting a diagnosis of generalized anxiety disorder. 

iii. The Veteran's August 2014 hearing testimony where he asserted that he has anxiety disorder due to his emphysema, and that his depression began shortly after separation from service because he was medically discharged from the Navy when he wanted to continue his period of service

The examiner must provide a detailed rationale for all opinions rendered. If the examiner cannot provide the requested information without resort to speculation, it must be so stated with reasons why, and if an additional clinical evaluation is necessary to render the requested information, then that opportunity should be made available

3. IF AND ONLY IF the AOJ determines that the Veteran was exposed to asbestos during service, obtain a medical opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's asthma and emphysema were caused by such exposure. The claims folder must be made available to the VA examiner in conjunction with the examination and the VA examiner must note that the folder has been reviewed. Another examination is not required; however, if the VA examiner indicates that he cannot respond to the Board's questions without examination of the Veteran, schedule the Veteran for an examination.

The examiner must provide a detailed rationale for all opinions rendered. If the examiner cannot provide the requested information without resort to speculation, it must be so stated with reasons why, and if an additional clinical evaluation is necessary to render the requested information, then that opportunity should be made available

4. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




